      Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.1 Page 1 of 46




 1   Jennifer A. Moore, Esq. (SBN: 206779)
 2   jennifer@moorelawgroup.com
     MOORE LAW GROUP, PLLC
 3   1473 South 4th Street
 4   Louisville, KY 40208
     Tel: (502) 717-4080
 5   Fax: (502) 717-4086
 6
     Douglas A. Dellaccio (AL Bar No.: asb-4578-l75d)
 7   (Pro Hac Vice forthcoming)
 8   Lauren S. Miller (AL Bar No.: asb-6193-v74n)
 9   (Pro Hac Vice forthcoming)
     CORY WATSON, P.C.
10   2131 Magnolia Avenue S.
11   Birmingham, AL 35205
     Tel: (205) 328-2200
12   Fax: (205) 852-6299
13   ddellaccio@corywatson.com
     lmiller@corywatson.com
14
15                         UNITED STATES DISTRICT COURT
16                       SOUTHERN DISTRICT OF CALIFORNIA

17   GARY HART,                              Case No. '19CV2296 W   MDD
18
                      Plaintiff,             COMPLAINT
19
20        v.                                 DEMAND FOR JURY TRIAL

21   BOEHRINGER INGELHEIM
22   PHARMACEUTICALS, INC.;

23   SANOFI US SERVICES INC.;
24   PFIZER, INC.; and
25
     GLAXOSMITHKLINE, LLC,
26
27                    Defendants.
28
                                           1
                                       COMPLAINT
      Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.2 Page 2 of 46




 1                                                TABLE OF CONTENTS
 2                                                                                                                               Page
 3   TABLE OF CONTENTS ................................................................................................. 2
 4   INTRODUCTION ........................................................................................................... 3
 5   PARTIES.......................................................................................................................... 3
 6   JURISDICTION AND VENUE ...................................................................................... 5
 7   FACTUAL ALLEGATIONS .......................................................................................... 6
 8
              I.        Brief History of Zantac and Ranitidine ....................................................... 6
 9
              II.       Dangers of NDMA ...................................................................................... 8
10
              III.      How Ranitidine Transforms into NDMA Within the Body ...................... 12
11
              Figure 1 – Ranitidine Structure & Formation of NDMA .................................... 12
12
              Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
13                  Protocol...................................................................................................... 16
14            Table 2 – Valisure Biologically relevant tests for NDMA formation ................. 18
15            Figure 2 – Mechanism for Decomposition of Ranitidine in NDMA .................. 20
16
              Figure 3 – Expression levels of DDAH-1 enzyme by Organ ............................ 211
17
              IV.       Defendants Knew of the NDMA Defect but Failed to Warn or Test ..... 233
18
              V.        Plaintiff-Specific Allegations .................................................................. 266
19
              VI.       Exemplary / Punitive Damages Allegations ............................................. 26
20
     CAUSES OF ACTION .................................................................................................. 27
21
              COUNT I: STRICT LIABILITY – DESIGN DEFECT .................................... 27
22
23            COUNT II: STRICT LIABILITY – FAILURE TO WARN ............................. 31

24            COUNT III: NEGLIGENCE .............................................................................. 35
25            COUNT IV: BREACH OF EXPRESS WARRANTIES ................................... 40
26            COUNT V: BREACH OF IMPLIED WARRANTIES ..................................... 43
27   JURY TRIAL DEMAND ............................................................................................ 455
28   PRAYER FOR RELIEF .............................................................................................. 455
                                                                 2
                                                             COMPLAINT
      Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.3 Page 3 of 46




 1                                      INTRODUCTION
 2         1.     N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be
 3   a chemical biproduct of making rocket fuel in the early 1900s but, today, its only use is
 4   to induce tumors in animals as part of laboratory experiments. Its only function is to
 5   cause cancer. It has no business being in a human body.
 6         2.     Zantac (chemically known as ranitidine), the popular antacid medication
 7   used by millions of people every day, leads to the production of staggering amounts of
 8   NDMA when it is digested by the human body. The U.S. Food and Drug
 9   Administration’s (“FDA”) allowable daily limit of NDMA is 96 ng (nanograms) and
10   yet, in a single dose of Zantac, researchers are discovering over 3 million ng.
11         3.     These recent revelations by independent researchers have caused
12   widespread recalls of Zantac both domestically and internationally, and the FDA is
13   actively investigating the issue, with its preliminary results showing “unacceptable”
14   levels of NDMA. Indeed, the current owner and controller of the Zantac new drug
15   applications (“NDAs”) has recalled all Zantac in the United States.
16         4.     To be clear, this is not a contamination case—the levels of NDMA that
17   researchers are seeing in Zantac is not the product of some manufacturing error. The
18   high levels of NDMA observed in Zantac is a function of the ranitidine molecule and
19   the way it breaks down in the human digestive system.
20         5.     Plaintiff Gary Hart took Zantac for approximately eight (8) years and, as a
21   result, developed cancer. His cancer was caused by NDMA exposure created by the
22   ingestion of Zantac. This lawsuit seeks damages against the Defendants for causing
23   Mr. Hart to develop colon cancer.
24                                           PARTIES
25         6.     Plaintiff Gary Hart (hereinafter “Plaintiff”), resides in San Diego County,
26   California and is citizen of California and not of any other state.
27         7.     Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a
28   Delaware corporation with its principal place of business located at 900 Ridgebury
                                                3
                                            COMPLAINT
      Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.4 Page 4 of 46




 1   Road, Ridgefield, Connecticut 06877. BI is a citizen of Connecticut and Delaware,
 2   and not of any other state. BI is a subsidiary of the German company Boehringer
 3   Ingelheim Corporation. BI owned and controlled the NDA for over-the-counter
 4   (“OTC”) Zantac between December 2006 and January 2017, and manufactured and
 5   distributed the drug in the United States, including California, during that period.
 6   Under California law, BI was a brand-name manufacturer of Zantac and, through its
 7   negligence and willful misconduct, caused the labeling on the Zantac label to not
 8   include any warning for cancer.
 9         8.     Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation
10   with its principal place of business located at 55 Corporate Drive, Bridgewater, New
11   Jersey 08807, and is a wholly owned subsidiary of Sanofi S.A. Sanofi is a citizen of
12   Delaware and New Jersey and is not a citizen of any other state. Sanofi controlled the
13   NDA for OTC Zantac starting in January 2017 through the present and manufactured
14   and distributed the drug in the United States, including California, during that period.
15   Sanofi voluntarily recalled all brand name OTC Zantac on October 18, 2019. Under
16   California law, Sanofi is a brand-name manufacturer of Zantac and, through its
17   negligence and willful misconduct, caused the labeling on the Zantac label to not
18   include any warning for cancer.
19         9.     Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its
20   principal place of business located at 235 East 42nd Street, New York, New York
21   10017. Pfizer is a citizen of Delaware and New York and is not a citizen of any other
22   state. In 1993, Glaxo Wellcome, plc formed a joint venture with Warner-Lambert, Inc.
23   to develop and obtain OTC approval for Zantac. That OTC approval was obtained in
24   1995. In 1997, Warner-Lambert and Glaxo Wellcome ended their joint venture, with
25   Warner-Lambert retaining control over the OTC NDA for Zantac and the Zantac
26   trademark in the U.S. and Glaxo Wellcome retaining control over the Zantac
27   trademark internationally. In 2000, Warner-Lambert was acquired by Pfizer, who
28   maintained control over the Zantac OTC NDA until December 2006. Under California
                                               4
                                           COMPLAINT
      Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.5 Page 5 of 46




 1   law, Pfizer was a brand-name manufacturer of Zantac and, through its negligence and
 2   willful misconduct, caused the labeling on the Zantac label to not include any warning
 3   for cancer.
 4         10.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware company with
 5   its principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania,
 6   19112 and Five Moore Drive, Research Triangle, North Carolina, 27709. GSK is a
 7   wholly owned subsidiary of GlaxoSmithKline, plc, which is its sole member.
 8   GlaxoSmithKline, plc is a citizen of the United Kingdom, and is not a citizen of any
 9   state in the United States. GlaxoSmithKline plc is the successor-in-interest to the
10   companies that initially developed, patented, and commercialized the molecule known
11   as ranitidine. Ranitidine was initially developed by Allen & Hanburys Ltd., which was
12   a subsidiary of Glaxo Labs Ltd. Allen & Hanburys Ltd. was awarded Patent No.
13   4,128,658 by the U.S. Patent and Trademark Office in December 1978, which covered
14   the ranitidine molecule. In 1983, Glaxo Holdings, Ltd. was awarded approval by the
15   U.S. FDA to sell Zantac in the United States. Glaxo Holdings, Ltd. was later absorbed
16   into Glaxo Wellcome, plc. And then, in 2000, GlaxoSmithKline, plc and GSK were
17   created by the merger of Glaxo Wellcome and SmithKline Beecham. GSK, and its
18   predecessors, controlled the prescription Zantac NDA between 1983 and 2009. Under
19   California law, GSK is the innovator of Zantac and, through its negligence and willful
20   misconduct, caused the labeling on the Zantac label to not include any warning for
21   cancer.
22                               JURISDICTION AND VENUE
23         11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332.
24   There is complete diversity of citizenship between the parties. In addition, Plaintiff
25   seeks damages in excess of $75,000, exclusive of interest and costs.
26         12.     This Court has personal jurisdiction over each Defendant insofar as each
27   Defendant is authorized and licensed to conduct business in the State of California,
28   maintains and carries on systematic and continuous contacts in this judicial district,
                                               5
                                           COMPLAINT
      Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.6 Page 6 of 46




 1   regularly transacts business within this judicial district, and regularly avails itself of the
 2   benefits of this judicial district.
 3          13.    Additionally, the Defendants caused tortious injury by acts and omissions
 4   in this judicial district and caused tortious injury in this district by acts and omissions
 5   outside this district while regularly doing and soliciting business, engaging in a
 6   persistent course of conduct, and deriving substantial revenue from goods used or
 7   consumed and services rendered in this judicial district. The Plaintiff was, indeed,
 8   exposed to Zantac in this judicial district.
 9          14.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a
10   substantial part of the events or omissions giving rise to this claim occurred within this
11   judicial district.
12                                  FACTUAL ALLEGATIONS
13   I.     Brief History of Zantac and Ranitidine
14          15.    Zantac was developed by John Bradshaw in 1976 and approved for
15   prescription use by the FDA in 1983. The drug belongs to a class of medications
16   called histamine H2-receptor antagonists (or H2 blockers), which decrease the amount
17   of acid produced by the stomach and are used to treat gastric ulcers, heartburn, acid
18   indigestion, sour stomach, and other gastrointestinal conditions. Ranitidine was
19   specifically developed by Glaxo in response to the then leading H2 blocker, cimetidine
20   (Tagamet).
21          16.    At the time that ranitidine was developed, there was scientific literature
22   suggesting that drugs like ranitidine, which contain a dimethylamine (“DMA”) group
23   within the molecule, are highly likely to form NDMA, when combined with other
24   substances, i.e., nitrite, already found in the body. Indeed, nitrite is not only naturally
25   found in the body, but bacteria and enzymes in the body, reduce the nitrates (NO3)
26   found in food into nitrites (NO2-) and many foods and preservatives contain nitrates.
27   Glaxo scientists should have known that human physiology and diet would lead to the
28   development of NDMA in the human body after ingestion of ranitidine.
                                                 6
                                             COMPLAINT
         Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.7 Page 7 of 46




 1           17.   Due in large part to GSK’s marketing strategy, Zantac was a wildly
 2   successful drug, reaching $1 billion in total sales in December 1986. As one 1996
 3   article put it, Zantac became “the best-selling drug in history as a result of a shrewd,
 4   multifaceted marketing strategy that . . .enabled the product to dominate the acid/peptic
 5   marketplace.”1 Significantly, the marketing strategy that led to Zantac’s success
 6   emphasized the purported safety of the drug.
 7           18.   Zantac became available without a prescription in 1996, and generic
 8   versions of the drug (ranitidine) became available the following year. Although sales
 9   of brand-name Zantac declined as a result of generic and alternative products, Zantac
10   sales have remained strong over time. As recently as 2018, Zantac was one of the top
11   10 antacid tablet brands in the United States, with sales of Zantac 150 totaling $128.9
12   million—a 3.1% increase from the previous year.
13           19.   On September 13, 2019, in response to a citizen’s petition filed by
14   Valisure, Inc. (discussed in detail below), U.S. and European regulators stated that they
15   are reviewing the safety of ranitidine.
16           20.   On September 18, 2019, Novartis AG’s Sandoz Unit, which makes
17   generic drugs, stated that it was halting the distribution of its versions of Zantac in all
18   markets, while Canada requested drug makers selling ranitidine to stop distribution.
19           21.   On September 28, 2019, CVS Health Corp. stated that it would stop
20   selling Zantac and its own generic ranitidine products out of concern that it might
21   contain a carcinogen. CVS has been followed by Walmart, Inc., Walgreens Boot
22   Alliance, and Rite Aid Corp. to also remove Zantac and ranitidine products.
23           22.   On October 2, 2019, the FDA stated that it was ordering all manufacturers
24   of Zantac and ranitidine products to conduct testing for NDMA and that preliminary
25   results indicated unacceptable levels of NDMA so far.
26
27   1
      Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
28   MARKETING 4, 24 (Winter 1996).
                                                7
                                            COMPLAINT
         Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.8 Page 8 of 46




 1           23.   On November 1, 2019, the FDA released is preliminary results, showing
 2   unsafe levels of NDMA in various ranitidine products, including the brand name
 3   products controlled by Sanofi.
 4           24.   At no time did any Defendant attempt to include a warning about NDMA
 5   or any cancer, nor did the FDA ever reject such a warning. Defendants had the ability
 6   to unilaterally add an NDMA and/or cancer warning to the Zantac label (for both
 7   prescription and OTC) without prior FDA approval pursuant to the Changes Being
 8   Effected regulation. Had any Defendant attempted to add an NDMA warning to the
 9   Zantac label (either for prescription or OTC), the FDA would not have rejected it.
10   II.     Dangers of NDMA
11           25.   NDMA is a semi-volatile organic chemical that forms in both industrial
12   and natural processes. It is a member of N-nitrosamines, a family of potent
13   carcinogens. The dangers that NDMA poses to human health have long been
14   recognized. A news article published in 1979 noted that “NDMA has caused cancer in
15   nearly every laboratory animal tested so far.”2 NDMA is no longer produced or
16   commercially used in the United States, except for research, such as a tumor initiator
17   in certain animal bioassays. In other words, it is only a poison.
18           26.   Both the Environmental Protection Agency (“EPA”) and the International
19   Agency for Research on Cancer (“IARC”) have classified NDMA as a probable human
20
21   2
       Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND
22   MAIL (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable
     to trace poison in reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6, 1990)
23   (reporting that residents of Six Nations Indian Reserve “have been advised not to
24   drink, cook or wash in the water because testing has found high levels of N-
     nitrosodimethylamine (NDMA), an industrial byproduct chemical that has been linked
25
     to cancer”); Kyrtopoulos et al, DNA adducts in humans after exposure to methylating
26   agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure of rats to very
27   low doses of NDMA gives rise predominantly to liver tumours, including tumors of
     the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer
28   cells”).
                                               8
                                           COMPLAINT
      Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.9 Page 9 of 46




 1   carcinogen. And the World Health Organization (“WHO”) has stated that scientific
 2   testing indicates that NDMA consumption is positively associated with either gastric or
 3   colorectal cancer and suggests that humans may be especially sensitive to the
 4   carcinogenicity of NDMA.
 5         27.    As early as 1980, consumer products containing unsafe levels of NDMA
 6   and other nitrosamines have been recalled by manufacturers, either voluntarily or at the
 7   direction of the FDA.
 8         28.    Most recently, beginning in the summer of 2018, there have been recalls
 9   of several generic drugs used to treat high blood pressure and heart failure—Valsartan,
10   Losartan, and Irbesartan—because the medications contained nitrosamine impurities
11   that do not meet the FDA’s safety standards. The FDA has established a permissible
12   daily intake limit for the probable human carcinogen, NDMA, of 96 ng (nanogram).
13   However, the highest level of NDMA detected by the FDA in any of the Valsartan
14   tablets was 20.19 μg (or 20,190 ng) per tablet. In the case of Valsartan, the NDMA
15   was an impurity caused by a manufacturing defect, and thus NDMA was present in
16   only some products containing Valsartan. Zantac poses a greater safety risk than any
17   of the recently recalled Valsartan tablets. Not only is NDMA a byproduct of the
18   ranitidine molecule, itself, but the levels observed in recent testing show NDMA levels
19   in excess of 3,000,000 ng.
20         29.    Tobacco smoke also contains NDMA. One filtered cigarette contains
21   between 5 to 43 ng of NDMA.
22         30.    In mouse studies examining the carcinogenicity of NDMA through oral
23   administration, animals exposed to NDMA developed cancer in the kidney, bladder,
24   liver, and lung. In comparable rat studies, similar cancers were observed in the liver,
25   kidney, pancreas, and lung. In comparable hamster studies, similar cancers were
26   observed in the liver, pancreas, and stomach. In comparable Guinea-pig studies,
27   similar cancers were observed in the liver and lung. In comparable rabbit studies,
28   similar cancers were observed in the liver and lung.
                                               9
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.10 Page 10 of 46




 1           31.    In other long-term animal studies in mice and rats utilizing different
 2   routes of exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen
 3   injection)—cancer was observed in the lung, liver, kidney, nasal cavity, and stomach.
 4           32.    Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning
 5   it is considered safe to take during pregnancy. However, in animal experiments, for
 6   those animals exposed to NDMA during pregnancy, the offspring had elevated rates of
 7   cancer in the liver and kidneys.
 8           33.    In addition, NDMA breaks down into various derivative molecules that,
 9   themselves, are associated with causing cancer. In animal studies, derivatives of
10   NDMA induced cancer in the stomach and intestine (including colon).
11           34.    Research shows that lower levels of NDMA, i.e., 40 ng, are fully
12   metabolized in the liver, but high doses enter the body’s general circulation.
13           35.    Numerous in vitro studies confirm that NDMA is a mutagen—causing
14   mutations in human and animal cells.
15           36.    Overall the animal data demonstrates that NDMA is carcinogenic in all
16   animal species tested: mice, rats, Syrian golden, Chinese and European hamsters,
17   guinea-pigs, rabbits, ducks, mastomys, fish, newts, and frogs.
18           37.    Pursuant to the EPA cancer guidelines, “tumors observed in animals are
19   generally assumed to indicate that an agent may produce tumors in humans.”3
20           38.    In addition to the overwhelming animal data linking NDMA to cancer,
21   there are numerous human epidemiological studies exploring the effects of dietary
22   exposure to various cancers. And, while these studies (several discussed below)
23   consistently show increased risks of various cancers, the exposure levels considered in
24   these studies are a very small fraction—as little as 1 millionth—the exposures noted in
25   a single Zantac capsule, i.e., 0.191 ng/day (dietary) v. 304,500 ng/day (Zantac).
26           39.    In a 1995 epidemiological case-control study looking at NDMA dietary
27
28   3
         See https://www3.epa.gov/airtoxics/cancer_guidelines_final_3-25-05.pdf.
                                                10
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.11 Page 11 of 46




 1   exposure with 220 cases, researchers observed a statistically significant 700%
 2   increased risk of gastric cancer in persons exposed to more than 0.51 ng/day.4
 3         40.    In a 1995 epidemiological case-control study looking at NDMA dietary
 4   exposure with 746 cases, researchers observed statistically significant elevated rates of
 5   gastric cancer in persons exposed to more than 0.191 ng/day.5
 6         41.    In another 1995 epidemiological case-control study looking at, in part, the
 7   effects of dietary consumption on cancer, researchers observed a statistically
 8   significant elevated risk of developing aerodigestive cancer after being exposed to
 9   NDMA at .179 ng/day.6
10         42.    In a 1999 epidemiological cohort study looking at NDMA dietary
11   exposure with 189 cases and a follow up of 24 years, researchers noted that “N-nitroso
12   compounds are potent carcinogens” and that dietary exposure to NDMA more than
13   doubled the risk of developing colorectal cancer.7
14         43.    In a 2000 epidemiological cohort study looking at occupational exposure
15   of workers in the rubber industry, researchers observed significant increased risks for
16   NDMA exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.8
17         44.    In a 2011 epidemiological cohort study looking at NDMA dietary
18   exposure with 3,268 cases and a follow up of 11.4 years, researchers concluded that
19
20   4
       Pobel, et al., Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-
21     control study in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
     5
22     La Vecchia, et al., Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER.
       PREV. 469–474 (1995).
23   6
       Rogers, et al., Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk
24     of upper aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36
       (1995).
25   7
       Knekt, et al., Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure
26   to Nitrate, Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER
27   852–856 (1999)
     8
       Straif, et al., Exposure to high concentrations of nitrosamines and cancer mortality
28     among a cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
                                              11
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.12 Page 12 of 46




 1   “[d]ietary NDMA intake was significantly associated with increased cancer risk in men
 2   and women” for all cancers, and that “NDMA was associated with increased risk of
 3   gastrointestinal cancers” including rectal cancers.9
 4          45.   In a 2014 epidemiological case-control study looking at NDMA dietary
 5   exposure with 2,481 cases, researchers found a statistically significant elevated
 6   association between NDMA exposure and colorectal cancer.10
 7   III.   How Ranitidine Transforms into NDMA Within the Body
 8          46.   The high levels of NDMA produced by Zantac are not caused by a
 9   manufacturing defect but are inherent to the molecular structure of ranitidine, the
10   active ingredient in Zantac. The ranitidine molecule contains both a nitrite and DMA
11   group which are well known to combine to form NDMA. See Fig. 1. Thus, ranitidine
12   produces NDMA by “react[ing] with itself,” which means that every dosage and form
13   of ranitidine, including Zantac, exposes users to NDMA.
14                   Figure 1 – Ranitidine Structure & Formation of NDMA
15
16
17
18
19
20
21
22
23
24
     9
       Loh, et al., N-nitroso compounds and cancer incidence: the European Prospective
25
       Investigation into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR.
26     1053–61 (2011).
     10
27       Zhu, et al., Dietary N-nitroso compounds and risk of colorectal cancer: a case-
       control study in Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR.
28     6, 1109–1117 (2014).
                                              12
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.13 Page 13 of 46




 1         47.     The formation of NDMA by the reaction of DMA and a nitroso source
 2   (such as a nitrite) is well characterized in the scientific literature and has been
 3   identified as a concern for contamination of the American water supply.11 Indeed, in
 4   2003, alarming levels of NDMA in drinking water processed by wastewater treatment
 5   plants was specifically linked to the presence of ranitidine.12
 6         48.     In 1981, the very year Zantac was launched commercially outside of the
 7   US, two exchanges in The Lancet—one of the most widely read and respected medical
 8   and scientific publications—discussed the potential toxicity of cimetidine and
 9   ranitidine. Cimetidine, also an H2 blocker, has a similar chemical structure to
10   ranitidine.
11         49.     Dr. Silvio de Flora, an Italian researcher from the University of Genoa,
12   wrote about experiments he had conducted looking at cimetidine and ranitidine in
13   human gastric fluid. When ranitidine was exposed to gastric fluid in combination with
14   nitrites, his experiment showed “toxic and mutagenic effects[.]”13 Dr. de Flora
15   hypothesized that these effects could have been caused by the “formation of more than
16   one nitroso derivative [which includes NDMA] under our experimental conditions.”
17   Concerned with these results, Dr. de Flora cautioned that, in the context of ranitidine
18   ingestion:
19         …it would seem prudent to avoid nitrosation as far as possible by, for
20         example, suggesting a diet low in nitrates and nitrites, by asking patients not
           to take these at times close to (or with) meals, or by giving inhibitors of
21         nitrosation such as ascorbid acid.
22
23
     11
24      Ogawa, et al., Purification and properties of a new enzyme, NG, NG-
       dimethylarginine dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17,
25
       10205-10209 (1989).
26   12
        Mitch, et al., N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant:
27     A Review, 20 ENV. ENG. SCI. 5, 389-404 (2003).
     13
        De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE
28     LANCET 993-994 (Oct. 31, 1981).
                                                13
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.14 Page 14 of 46




 1         50.    GSK responded to Dr. de Flora’s concern.14 A group of GSK researchers
 2   specifically noted they “were obviously concerned as to whether or not a mutagenic N-
 3   nitroso derivative of ranitidine could be formed in the stomach.” Apparently, GSK
 4   was fully aware of the potential NDMA issue. GSK acknowledged that ranitidine that
 5   in the presence of nitrites, a “N-nitroso nitrolic acid derivative was formed” that was
 6   “mutagenic[.]” GSK, however, dismissed this finding because the levels of nitrate
 7   used were much higher than what would be expected to occur after a meal and,
 8   therefore, any N-Nitroso compound found would not likely occur in human in real
 9   world experiences. GSK asserted that “no mutagenic nitrosated product of ranitidine is
10   likely to be formed in man under any conceivable physiological conditions[.]”
11         51.    In 1983, the same year Zantac was approved in the U.S., seven
12   researchers from the University of Genoa published a study discussing the nitrosation
13   of ranitidine and its genotoxic effects (ability to harm DNA).15 The researchers
14   concluded:
15         [I]t appears that reaction of ranitidine with excess sodium nitrite under acid
16         conditions gives rise to a nitroso-derivative (or derivatives) [like NDMA]
           capable of inducing DNA damage in mammalian cells. … These findings are
17         consistent with those of De Flora, who showed that preincubation of ranitidine
18         with excess nitrite in human gastric juice resulted in mutagenic effects[.]
19         52.    Then, again in 1983, Dr. de Flora, along with four other researchers,
20   published the complete findings.16 The results “confirm our preliminary findings on
21   the formation of genotoxic derivatives from nitrite and ranitidine[.]” Id. Again, the
22   authors noted that:
23         [T]he widespread clinical use [of ranitidine] and the possibility of a long-term
24
25   14
        Brittain, et al., The Safety of Ranitidine, THE LANCET 1119 (Nov. 14, 1981).
26   15
        Maura, et al., DNA Damage Induced by Nitrosated Ranitidine in Cultured
27     Mammalian Cells, 18 TOX. LTTRS. 97-102 (1983).
     16
        De Flora, et al., Genotoxicity of nitrosated ranitidine, 4 CARCINOGENESIS 3, 255-260
28     (1983).
                                              14
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.15 Page 15 of 46




 1         maintenance therapy suggest the prudent adoption of some simple measures,
 2         such as a diet low in nitrates and nitrites or the prescription of these anti-ulcer
           drugs at a suitable interval from meals … Ascorbic acid has been proposed as
 3         an inhibitor of nitrosation combined with nitrosatable drugs and appears to
 4         block efficiently the formation of mutagenic derivatives from . . . ranitidine.
 5   Id.
 6
           53.    The high instability of the ranitidine molecule was elucidated in scientific
 7
     studies investigating ranitidine as a source of NDMA in drinking water and specific
 8
     mechanisms for the breakdown of ranitidine were proposed.17 These studies
 9
     underscore the instability of the NDMA group on the ranitidine molecule and its ability
10
     to form NDMA in the environment of water treatment plants which supply many
11
     American cities with water.
12
           54.    These studies did not appreciate the full extent of NDMA formation risk
13
     from ranitidine; specifically, the added danger of this drug having not only a labile
14
     DMA group but also a readily available nitroso source in its nitrite group on the
15
     opposite terminus of the molecule. Recent testing of NDMA levels in ranitidine
16
     batches are so high that the nitroso for NDMA likely comes from no other source than
17
     the ranitidine molecule itself.
18
           55.    Valisure, LLC is an online pharmacy that also runs an analytical
19
     laboratory that is ISO 17025 accredited by the International Organization for
20
     Standardization (“ISO”) – an accreditation recognizing the laboratories technical
21
     competence for regulatory. Valisure’s mission is to help ensure the safety, quality, and
22
     consistency of medications and supplements in the market. In response to rising
23
     concerns about counterfeit medications, generics, and overseas manufacturing,
24
     Valisure developed proprietary analytical technologies that it uses in addition to FDA
25
26
27   17
      Le Roux, et al., NDMA Formation by Chloramination of Ranitidine: Kinetics and
28    Mechanism, 46 Environ. Sci. Technol. 20, 11095-11103 (2012).
                                               15
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.16 Page 16 of 46




 1   standard assays to test every batch of every medication it dispenses.
 2          56.     As part of its testing of Zantac, and other ranitidine products, in every lot
 3   tested, Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025
 4   accredited laboratory used FDA recommended GC/MS headspace analysis method
 5   FY19-005-DPA8 for the determination of NDMA levels. As per the FDA protocol,
 6   this method was validated to a lower limit of detection of 25 ng.18 The results of
 7   Valisure’s testing show levels of NDMA well above 2 million ng per 150 mg Zantac
 8   tablet, shown below in Table 1.
 9
10        Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS
          Protocol
11
          150 mg Tablets or equivalent             Lot #              NDMA per tablet (ng)
12
13        Reference Powder*                        125619             2,472,531
          Zantac, Brand OTC                        18M498M            2,511,469
14
          Zantac (mint), Brand OTC                 18H546             2,834,798
15
          Wal-Zan, Walgreens                       79L800819A         2,444,046
16
          Wal-Zan (mint), Walgreens                8ME2640            2,635,006
17
          Ranitidine, CVS                          9BE2773            2,520,311
18
          Zantac (mint), CVS                       9AE2864            3,267,968
19
          Ranitidine, Equate                       9BE2772            2,479,872
20        Ranitidine (mint), Equate                8ME2642            2,805,259
21        Ranitidine, Strides                      77024060A          2,951,649
22
23          57.     Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg
24   Zantac tablet. Considering the FDA’s permissible limit is 96 ng, this would put the
25
26
     18
27     US Food and Drug Administration. (updated 01/25/2019). Combined N-
      Nitrosodimethlyamine (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity
28    Assay, FY19-005-DPA-S.
                                                16
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.17 Page 17 of 46




 1   level of NDMA at 28,000 times the legal limit. In terms of smoking, a person would
 2   need to smoke at least 6,200 cigarettes to achieve the same levels of NDMA found in
 3   one 150 mg dose of Zantac.
 4         58.    Valisure, however, was concerned that the extremely high levels of
 5   NDMA observed in its testing were a product of the modest oven heating parameter of
 6   130 °C in the FDA recommended GC/MS protocol. So, Valisure developed a low
 7   temperature GC/MS method that could still detect NDMA but would only subject
 8   samples to 37 °C, the average temperature of the human body. This method was
 9   validated to a lower limit of detection of 100 ng.
10         59.    Valisure tested ranitidine tablets by themselves and in conditions
11   simulating the human stomach. Industry standard “Simulated Gastric Fluid” (“SGF”
12   50 mM potassium chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g
13   pepsin per liter) and “Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50
14   mM potassium phosphate monobasic adjusted to pH 6.8 with hydrochloric acid and
15   sodium hydroxide) were used alone and in combination with various concentrations of
16   nitrite, which is commonly ingested in foods like processed meats and is elevated in
17   the stomach by antacid drugs.
18         60.    Indeed, Zantac was specifically advertised to be used when consuming
19   foods containing high levels of nitrates, like tacos, pizza, etc.19
20         61.    The results of Valisure’s tests on ranitidine tablets in biologically relevant
21   conditions demonstrate significant NDMA formation under simulated gastric
22   conditions with nitrite present (see Table 2).
23
24
25
26
     19
27     See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
      https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSUlEg;
28    https://youtu.be/qvh9gyWqQns.
                                                17
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.18 Page 18 of 46




 1
 2       Table 2 – Valisure Biologically relevant tests for NDMA formation
 3       Ranitidine Tablet Studies                NDMA (ng/mL)          NDMA per tablet (ng)
 4       Tablet without Solvent                   Not Detected          Not Detected
 5       Tablet                                   Not Detected          Not Detected
 6       Simulated Gastric Fluid (“SGF”)          Not Detected          Not Detected
         Simulated Intestinal Fluid               Not Detected          Not Detected
 7
         SGF with 10 mM Sodium Nitrite            Not Detected          Not Detected
 8       SGF with 25 mM Sodium Nitrite            236                   23,600
 9       SGF with 50 mM Sodium Nitrite            3,045                 304,500
10
11         62.     Under biologically relevant conditions, when nitrites are present,
12   staggeringly high levels of NDMA are found in one dose of 150 mg Zantac, ranging
13   between 245 and 3,100 times above the FDA-allowable limit. In terms of smoking,
14   one would need to smoke over 500 cigarettes to achieve the same levels of NDMA
15   found in one dose of 150 mg Zantac at the 25 ng level (over 7,000 for the 50 μg level).
16         63.     Antacid drugs are known to increase stomach pH and thereby increase the
17   growth of nitrite-reducing bacteria which further elevate levels of nitrite. This fact is
18   well known and even present in the warning labels of antacids like Prevacid
19   (lansoprazole) and was specifically studied with ranitidine in the original approval of
20   the drug. Thus, higher levels of nitrites in patients regularly taking Zantac would be
21   expected.
22         64.     In fact, NDMA formation in the stomach has been a concern for many
23   years and specifically ranitidine has been implicated as a cause of NDMA formation
24   by multiple research groups, including those at Stanford University.
25         65.     Existing research shows that ranitidine interacts with nitrites and acids in
26   the chemical environment of the human stomach to form NDMA. In vitro tests
27   demonstrate that when ranitidine undergoes “nitrosation” (the process of a compound
28   being converted into nitroso derivatives) by interacting with gastric fluids in the human
                                               18
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.19 Page 19 of 46




 1   stomach, the by-product created is DMA – which is an amine present in ranitidine
 2   itself. When DMA is released, it can be nitrosated even further to form NDMA, a
 3   secondary N-nitrosamine.
 4         66.    Moreover, in addition to the gastric fluid mechanisms investigated in the
 5   scientific literature, Valisure identified a possible enzymatic mechanism for the
 6   liberation of ranitidine’s DMA group via the human enzyme dimethylarginine
 7   dimethylaminohydrolase (“DDAH”), which can occur in other tissues and organs
 8   separate from the stomach.
 9         67.    Liberated DMA can lead to the formation of NDMA when exposed to
10   nitrite present on the ranitidine molecule, nitrite freely circulating in the body, or other
11   potential pathways, particularly in weak acidic conditions such as that in the kidney or
12   bladder. The original scientific paper detailing the discovery of the DDAH enzyme in
13   1989 comments on the propensity of DMA to form NDMA: “This report also provides
14   a useful knowledge for an understanding of the endogenous source of dimethylamine
15   as a precursor of a potent carcinogen, dimethylnitrosamine [NDMA].”20
16         68.    In Figure 2, below, computational modelling demonstrates that ranitidine
17   (shown in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in
18   grey) in a manner similar to the natural substrate of DDAH-1 known as asymmetric
19   dimethylarginine (“ADMA,” shown in blue).
20
21
22
23
24
25
26
     20
27     Ogawa, et al., Purification and properties of a new enzyme, NG, NG-
      dimethylarginine dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17,
28    10205-10209 (1989).
                                               19
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.20 Page 20 of 46




 1               Figure 2 – Computational Modelling of Ranitidine Binding to
 2                                   DDAH-1 Enzyme
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16         69.    These results indicate that the enzyme DDAH-1 increases formation of
17   NDMA in the human body when ranitidine is present; therefore, the expression of the
18   DDAH-1 gene is useful for identifying organs most susceptible to this action.
19         70.    Figure 3 below, derived from the National Center for Biotechnology
20   Information, illustrates the expression of the DDAH-1 gene in various tissues in the
21   human body.
22
23
24
25
26
27
28
                                             20
                                          COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.21 Page 21 of 46




 1
                 Figure 3 – Expression levels of DDAH-1 enzyme by Organ
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         71.    DDAH-1 is most strongly expressed in the kidneys but also broadly
14   distributed throughout the body, such as in the liver, stomach, bladder, brain, colon,
15   and prostate. This offers both a general mechanism for NDMA formation in the
16   human body from ranitidine and specifically raises concern for the effects of NDMA
17   on numerous organs, including the bladder.
18         72.    In addition to the aforementioned in vitro studies that suggest a strong
19   connection between ranitidine and NDMA formation, in vivo clinical studies in living
20   animals add further weight to concern over this action and overall potential
21   carcinogenicity. A study published in the journal Carcinogenesis in 1983 titled
22   “Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite”
23   specifically suspected the carcinogenic nature of ranitidine in combination with nitrite.
24   The authors of this study concluded: “Our experimental findings have shown that
25   simultaneous oral administration in rats of high doses of ranitidine and NaNO2 [nitrite]
26
27
28
                                              21
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.22 Page 22 of 46




 1   can produce DNA fragmentation either in liver or in gastric mucosa.”21
 2         73.    The human data, although limited at this point, is even more concerning.
 3   A study completed and published in 2016 by Stanford University observed that healthy
 4   individuals, both male and female, who ingested Zantac 150 mg tablets produced
 5   roughly 400 times elevated amounts of NDMA in their urine (over 47,000 ng) in the
 6   proceeding 24 hours after ingestion.22
 7         74.    Likely due to the perceived high safety profile of ranitidine, very few
 8   epidemiological studies have been conducted on this drug.
 9         75.    A 2004 study published by the National Cancer Institute investigated 414
10   cases of peptic ulcer disease reported in 1986 and followed the individual cases for 14
11   years.23 One of the variables investigated by the authors was the patients’ consumption
12   of a prescription antacid, either Tagamet (cimetidine) or Zantac (ranitidine). The
13   authors concluded that “[r]ecent use of ulcer treatment medication (Tagamet and
14   Zantac) was also related to the risk of bladder cancer, and this association was
15   independent of the elevated risk observed with gastric ulcers.” Specifically, the authors
16   note that “N-Nitrosamines are known carcinogens, and nitrate ingestion has been
17   related to bladder cancer risk.” NDMA is among the most common of the N-
18   Nitrosamines.
19         76.    A 1982 clinical study in rats compared ranitidine and cimetidine exposure
20   in combination with nitrite. When investigating DNA fragmentation in the rats’ livers,
21   no effect was observed for cimetidine administered with nitrite, but ranitidine
22
23
     21
24      Brambilla, et al., Genotoxic effects in rodents given high oral doses of ranitidine and
       sodium nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).
25   22
        Zeng, et al., Oral intake of ranitidine increases urinary excretion of N-
26     nitrosodimethylamine, 37 CARCINOGENESIS 625-634 (2016).
     23
27      Michaud, et al., Peptic ulcer disease and the risk of bladder cancer in a prospective
       study of male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-
28     254 (2004).
                                              22
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.23 Page 23 of 46




 1   administered with nitrite resulted in a significant DNA fragmentation.24
 2         77.     Investigators at Memorial Sloan Kettering Cancer Center are actively
 3   studying ranitidine to evaluate the extent of the public health implications of these
 4   findings. Regarding ranitidine, one of the investigators commented:
 5
           A potential link between NDMA and ranitidine is concerning, particularly
 6         considering the widespread use of this medication. Given the known
 7         carcinogenic potential of NDMA, this finding may have significant public
           health implications[.]25
 8
 9   IV.   Defendants Knew of the NDMA Defect but Failed to Warn or Test
10         78.     During the time that Defendants manufactured and sold Zantac in the
11   United States, the weight of scientific evidence showed that Zantac exposed users to
12   unsafe levels of NDMA. Defendants failed to disclose this risk to consumers on the
13   drug’s label—or through any other means—and Defendants failed to report these risks
14   to the FDA.
15         79.     Going back as far as 1981, two years before Zantac entered the market,
16   research showed elevated rates of NDMA, when properly tested. This was known or
17   should have been known by Defendants.
18         80.     Defendants concealed the Zantac–NDMA link from consumers in part by
19   not reporting it to the FDA, which relies on drug manufacturers (or others, such as
20   those who submit citizen petitions) to bring new information about an approved drug
21   like Zantac to the agency’s attention.
22         81.     Manufacturers of an approved drug are required by regulation to submit
23   an annual report to the FDA containing, among other things, new information
24
25   24
        Brambilla, et al., Genotoxic Effects of Drugs: Experimental Findings Concerning
26     Some Chemical Families of Therapeutic Relevance, 52 CHEMICAL CARCINOGENESIS
27     (1982).
     25
        Valisure Citizen Petition, see https://www.valisure.com/wp-
28     content/uploads/Valisure-Ranitidine-FDA-Citizen-Petition-v4.12.pdf
                                                 23
                                              COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.24 Page 24 of 46




 1   regarding the drug’s safety pursuant to 21 C.F.R. § 314.81(b)(2):
 2         The report is required to contain . . . [a] brief summary of significant new
 3         information from the previous year that might affect the safety, effectiveness,
           or labeling of the drug product. The report is also required to contain a brief
 4         description of actions the applicant has taken or intends to take as a result of
 5         this new information, for example, submit a labeling supplement, add a
           warning to the labeling, or initiate a new study.
 6
 7         82.    Furthermore:
 8         The manufacturer’s annual report also must contain copies of unpublished
           reports and summaries of published reports of new toxicological findings in
 9         animal studies and in vitro studies (e.g., mutagenicity) conducted by, or
10         otherwise obtained by, the [manufacturer] concerning the ingredients in the
           drug product.
11
12   21 C.F.R. § 314.81(b)(2)(v).
13         83.    Defendants ignored these regulations and, disregarding the scientific
14   evidence available to them, did not report to the FDA significant new information
15   affecting the safety or labeling of Zantac.
16         84.    Defendants never provided the relevant studies to the FDA, nor did they
17   present to the FDA with a proposed disclosure noting the link between ranitidine and
18   NDMA.
19         85.    In a 1981 study published by GSK, the originator of the ranitidine
20   molecule, the metabolites of ranitidine in urine were studied using liquid
21   chromatography.26 Many metabolites were listed, though there is no indication that
22   NDMA was looked for. Plaintiff believe this was intentional—a gambit by the
23   manufacturer to avoid detecting a carcinogen in their product.
24
25
26
     26
27     Carey, et al., Determination of ranitidine and its metabolites in human urine by
      reversed-phase ion-pair high-performance liquid chromatography, 255 J.
28    CHROMATOGRAPHY B: BIOMEDICAL SCI. & APPL. 1, 161-168 (1981).
                                               24
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.25 Page 25 of 46




 1         86.      Indeed, in that same year, Dr. de Flora published a note in the Lancet
 2   discussing the results of his experiments showing that ranitidine was turning into
 3   mutagenic N-nitroso compounds, of which NDMA is one, in human gastric fluid when
 4   accompanied by nitrites – a substance commonly found in food and in the body. The
 5   Defendants were aware of this as GSK specifically responded to the note and
 6   attempted to discredit it. Notwithstanding this legal risk signal, GSK did not test for
 7   this alarming cancer risk, and it did so intentionally.
 8         87.      By 1987, after numerous studies raised concerns over ranitidine and
 9   cancerous nitroso compounds (discussed previously), GSK published a clinical study
10   specifically investigating gastric contents in human patients and N-nitroso
11   compounds.27 This study specifically indicated that there were no elevated levels of N-
12   nitroso compounds (of which NDMA is one). However, the study was rigged to fail.
13   It used an analytical system called a “nitrogen oxide assay” for the determination of N-
14   nitrosamines, which was developed for analyzing food and is a detection method that
15   indirectly and non-specifically measures N-nitrosamines. Furthermore, in addition to
16   this approach being less accurate, GSK also removed all gastric samples that contained
17   ranitidine out of concern that samples with ranitidine would contain “high
18   concentrations of N-nitroso compounds being recorded.” So, without the chemical
19   being present in any sample, any degradation into NDMA could not, by design, be
20   observed. Again, this spurious test was intentional and designed to mask any potential
21   cancer risk.
22         88.      In fact, on information and belief, none of the Defendants never used a
23   mass spectrometry assay to test for the presence of nitrosamines in any of the studies
24   and trials they did in connection with their trials associated with the ranitidine NDA.
25   That is because when using mass spectrometry, it requires heating of up to 130 degrees
26
27   27
       Thomas, et al., Effects of one year’s treatment with ranitidine and of truncal
28    vagotomy on gastric contents, 6 GUT. Vol. 28, 726-738 (1987).
                                               25
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.26 Page 26 of 46




 1   Celsius, which can result in excessive amounts of nitrosamines being formed. Had the
 2   Defendants used a mass spectrometry assay, it would have revealed in the finding of
 3   large amounts of NDMA, and the FDA would never have approved Zantac as being
 4   safe.
 5           89.   There are multiple alternatives to Zantac that do not pose the same risk,
 6   such as Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec),
 7   Esomeprazole (Nexium), and Lansoprazole (Prevacid).
 8   V.      Plaintiff-Specific Allegations
 9           90.   Plaintiff began using generic prescription Zantac (ranitidine) in 2000 and
10   continued to use it through 2008. He took 300 mg every day.
11           91.   In May 2008, Plaintiff was diagnosed with colon cancer.
12           92.   Based on prevailing scientific evidence, exposure to Zantac and/or
13   ranitidine (and the attendant NDMA) can cause colon cancer in humans.
14           93.   Plaintiff’s cancer was caused by ingestion of ranitidine.
15           94.   Had any Defendant warned Plaintiff that Zantac and/or ranitidine could
16   lead to exposure to NDMA or, in turn, cancer, Plaintiff would not have taken ranitidine.
17           95.   Plaintiff did not learn of the link between cancer and Zantac and/or
18   ranitidine exposure until approximately November 2019.
19   VI.     Exemplary / Punitive Damages Allegations
20           96.   Defendants’ conduct as alleged herein was done with reckless disregard
21   for human life, oppression, and malice. Defendants were fully aware of the safety
22   risks of Zantac, particularly the carcinogenic potential of Zantac as it transforms into
23   NDMA within the chemical environment of the human body. Nonetheless, Defendants
24   deliberately crafted their label, marketing, and promotion to mislead consumers.
25           97.   This was not done by accident or through some justifiable negligence.
26   Rather, Defendants knew that it could turn a profit by convincing consumers that
27   Zantac was harmless to humans, and that full disclosure of the true risks of Zantac
28   would limit the amount of money Defendants would make selling Zantac. Defendants’
                                                 26
                                              COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.27 Page 27 of 46




 1   object was accomplished not only through their misleading label, but through a
 2   comprehensive scheme of selective misleading research and testing, false advertising,
 3   and deceptive omissions as more fully alleged throughout this pleading. Plaintiff was
 4   denied the right to make an informed decision about whether to purchase and use
 5   Zantac, knowing the full risks attendant to that use. Such conduct was done with
 6   conscious disregard of Plaintiff’s rights.
 7         98.    Accordingly, Plaintiff requests punitive damages against Defendants for
 8   the harms caused to Plaintiff.
 9                                    CAUSES OF ACTION
10                     COUNT I: STRICT LIABILITY – DESIGN DEFECT
11         99.    Plaintiff incorporates by reference each allegation set forth in preceding
12   paragraphs as if fully stated herein.
13         100. Plaintiff brings this strict liability claim against Defendants for defective
14   design.
15         101. At all relevant times, Defendants engaged in the business of testing,
16   developing, designing, manufacturing, marketing, selling, distributing, and promoting
17   Zantac products, which are defective and unreasonably dangerous to consumers,
18   including Plaintiff, thereby placing Zantac products into the stream of commerce.
19   These actions were under the ultimate control and supervision of Defendants. At all
20   relevant times, Defendants designed, researched, developed, manufactured, produced,
21   tested, assembled, labeled, advertised, promoted, marketed, sold, and distributed the
22   Zantac products used by Plaintiff, as described herein.
23         102. At all relevant times, Defendants’ Zantac products were manufactured,
24   designed, and labeled in an unsafe, defective, and inherently dangerous manner that
25   was dangerous for use by or exposure to the public, including Plaintiff.
26         103. At all relevant times, Defendants’ Zantac products reached the intended
27   consumers, handlers, and users or other persons coming into contact with these
28   products within this judicial district and throughout the United States, including
                                                27
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.28 Page 28 of 46




 1   Plaintiff, without substantial change in their condition as designed, manufactured, sold,
 2   distributed, labeled, and marketed by Defendants. At all relevant times, Defendants
 3   registered, researched, manufactured, distributed, marketed, and sold Zantac products
 4   within this judicial district and aimed at a consumer market within this judicial district.
 5   Defendants were at all relevant times involved in the retail and promotion of Zantac
 6   products marketed and sold in this judicial district.
 7         104. Defendants’ Zantac products, as researched, tested, developed, designed,
 8   licensed, manufactured, packaged, labeled, distributed, sold, and marketed by
 9   Defendants were defective in design and formulation in that, when they left the control
10   of Defendants’ manufacturers and/or suppliers, they were unreasonably dangerous and
11   dangerous to an extent beyond that which an ordinary consumer would contemplate.
12         105. Defendants’ Zantac products, as researched, tested, developed, designed,
13   licensed, manufactured, packaged, labeled, distributed, sold, and marketed by
14   Defendants were defective in design and formulation in that, when they left the hands
15   of Defendants’ manufacturers and/or suppliers, the foreseeable risks exceeded the
16   alleged benefits associated with their design and formulation.
17         106. At all relevant times, Defendants knew or had reason to know that Zantac
18   products were defective and were inherently dangerous and unsafe when used in the
19   manner instructed and provided by Defendants.
20         107. Therefore, at all relevant times, Defendants’ Zantac products, as
21   researched, tested, developed, designed, registered, licensed, manufactured, packaged,
22   labeled, distributed, sold, and marketed by Defendants were defective in design and
23   formulation, in one or more of the following ways:
24             a. When placed in the stream of commerce, Defendants’ Zantac products
25                were defective in design and formulation, and, consequently, dangerous to
26                an extent beyond that
27                which an ordinary consumer would contemplate;
28
                                               28
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.29 Page 29 of 46




 1             b. When placed in the stream of commerce, Defendants’ Zantac products
 2                were unreasonably dangerous in that they were hazardous and posed a
 3                grave risk of cancer and other serious illnesses when used in a reasonably
 4                anticipated manner;
 5             c. When placed in the stream of commerce, Defendants’ Zantac products
 6                contained unreasonably dangerous design defects and were not reasonably
 7                safe when used in a reasonably anticipated or intended manner;
 8             d. Defendants did not sufficiently test, investigate, or study their Zantac
 9                products and, specifically, the ability for Zantac to transform into the
10                carcinogenic compound NDMA within the human body;
11             e. Exposure to Zantac products presents a risk of harmful side effects that
12                outweigh any potential utility stemming from the use of the drug;
13             f. Defendants knew or should have known at the time of marketing Zantac
14                products that exposure to Zantac could result in cancer and other severe
15                illnesses and injuries;
16             g. Defendants did not conduct adequate post-marketing surveillance of their
17                Zantac products; and
18             h. Defendants could have employed safer alternative designs and
19                formulations.
20         108. Plaintiff used and was exposed to Defendants’ Zantac products without
21   knowledge of Zantac’s dangerous characteristics.
22         109. At all times relevant to this litigation, Plaintiff used and/or was exposed to
23   the use of Defendants’ Zantac products in an intended or reasonably foreseeable
24   manner without knowledge of Zantac’s dangerous characteristics.
25         110. Plaintiff could not reasonably have discovered the defects and risks
26   associated with Zantac products before or at the time of exposure due to the
27   Defendants’ suppression or obfuscation of scientific information linking Zantac to
28   cancer.
                                               29
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.30 Page 30 of 46




 1         111. The harm caused by Defendants’ Zantac products far outweighed their
 2   benefit, rendering Defendants’ product dangerous to an extent beyond that which an
 3   ordinary consumer would contemplate. Defendants’ Zantac products were and are
 4   more dangerous than alternative products, and Defendants could have designed Zantac
 5   products to make them less dangerous. Indeed, at the time Defendants designed Zantac
 6   products, the state of the industry’s scientific knowledge was such that a less risky
 7   design or formulation was attainable.
 8         112. At the time Zantac products left Defendants’ control, there was a
 9   practical, technically feasible, and safer alternative design that would have prevented
10   the harm without substantially impairing the reasonably anticipated or intended
11   function of Defendants’ Zantac products. For example, the Defendants could have
12   added ascorbic acid (Vitamin C) to each dose of Zantac, which is known to scavenge
13   nitrites and reduce the ability of the body to recombine ranitidine into NDMA.28
14         113. Defendants’ defective design of Zantac products was willful, wanton,
15   malicious, and conducted with reckless disregard for the health and safety of users of
16   the Zantac products, including Plaintiff.
17         114. Therefore, as a result of the unreasonably dangerous condition of their
18   Zantac products, Defendants are strictly liable to Plaintiff.
19         115. The defects in Defendants’ Zantac products were substantial and
20   contributing factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct
21   and omissions, Plaintiff would not have sustained injuries.
22         116. Defendants’ conduct, as described above, was reckless. Defendants risked
23
24
     28
       See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous
25
      formation of N nitrosodimethylamine and N-nitrosopiperidine in humans. 428
26    MUTAT. RES., FUNDAM. MOL. MECH. MUTAGEN. 353–361 (1999); Garland, et al.,
27    Urinary excretion of nitrosodimethylamine and nitrosoproline in humans:
      Interindividual and intraindividual differences and the effect of administered
28    ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).
                                                30
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.31 Page 31 of 46




 1   the lives of consumers and users of their products, including Plaintiff, with knowledge
 2   of the safety problems associated with Zantac products, and suppressed this knowledge
 3   from the general public. Defendants made conscious decisions not to redesign, warn or
 4   inform the unsuspecting public. Defendants’ reckless conduct warrants an award of
 5   punitive damages.
 6           117. As a direct and proximate result of Defendants placing their defective
 7   Zantac products into the stream of commerce, and the resulting injuries, Plaintiff
 8   sustained pecuniary loss including general damages in a sum which exceeds the
 9   jurisdictional minimum of this Court.
10           118. As a proximate result of Defendants placing their defective Zantac
11   products into the stream of commerce, as alleged herein, there was a measurable and
12   significant interval of time during which Plaintiff has suffered great mental anguish
13   and other personal injury and damages.
14           119. As a proximate result of the Defendants placing their defective Zantac
15   products into the stream of commerce, as alleged herein, Plaintiff sustained loss of
16   income and/or loss of earning capacity.
17           120. WHEREFORE, Plaintiff respectfully requests this Court to enter
18   judgment in Plaintiff’s favor for compensatory and punitive damages, together with
19   interest, costs herein incurred, attorneys’ fees and all such other and further relief as
20   this Court deems just and proper.
21                COUNT II: STRICT LIABILITY – FAILURE TO WARN
22           121. Plaintiff incorporates by reference each allegation set forth in preceding
23   paragraphs as if fully stated herein.
24           122. Plaintiff brings this strict liability claim against Defendants for failure to
25   warn.
26           123. At all relevant times, Defendants engaged in the business of testing,
27   developing, designing, manufacturing, marketing, selling, distributing, and promoting
28   Zantac products which are defective and unreasonably dangerous to consumers,
                                                31
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.32 Page 32 of 46




 1   including Plaintiff, because they do not contain adequate warnings or instructions
 2   concerning the dangerous characteristics of Zantac and NDMA. These actions were
 3   under the ultimate control and supervision of Defendants. At all relevant times,
 4   Defendants registered, researched, manufactured, distributed, marketed, and sold
 5   Zantac and other ranitidine formulations within this judicial district and aimed at a
 6   consumer market. Defendants were at all relevant times involved in the retail and
 7   promotion of Zantac products marketed and sold in in this judicial district.
 8         124. Defendants researched, developed, designed, tested, manufactured,
 9   inspected, labeled, distributed, marketed, promoted, sold, and otherwise released into
10   the stream of commerce their Zantac products, and in the course of same, directly
11   advertised or marketed the products to consumers and end users, including Plaintiff,
12   and therefore had a duty to warn of the risks associated with the use of Zantac
13   products.
14         125. At all relevant times, Defendants had a duty to properly test, develop,
15   design, manufacture, inspect, package, label, market, promote, sell, distribute,
16   maintain, supply, provide proper warnings, and take such steps as necessary to ensure
17   their Zantac products did not cause users and consumers to suffer from unreasonable
18   and dangerous risks. Defendants had a continuing duty to warn Plaintiff of dangers
19   associated with Zantac. Defendants, as a manufacturer, seller, or distributor of
20   pharmaceutical medication, are held to the knowledge of an expert in the field.
21         126. At the time of manufacture, Defendants could have provided the warnings
22   or instructions regarding the full and complete risks of Zantac products because they
23   knew or should have known of the unreasonable risks of harm associated with the use
24   of and/or exposure to such products.
25         127. At all relevant times, Defendants failed and deliberately refused to
26   investigate, study, test, or promote the safety or to minimize the dangers to users and
27   consumers of their product and to those who would foreseeably use or be harmed by
28   Defendants’ Zantac products, including Plaintiff.
                                               32
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.33 Page 33 of 46




 1         128. Even though Defendants knew or should have known that Zantac posed a
 2   grave risk of harm, they failed to exercise reasonable care to warn of the dangerous
 3   risks associated with use and exposure. The dangerous propensities of their products
 4   and the carcinogenic characteristics of NDMA as produced within the human body as a
 5   result of ingesting Zantac, as described above, were known to Defendants, or
 6   scientifically knowable to Defendants through appropriate research and testing by
 7   known methods, at the time they distributed, supplied or sold the product, and were not
 8   known to end users and consumers, such as Plaintiff.
 9         129. Defendants knew or should have known that their products created
10   significant risks of serious bodily harm to consumers, as alleged herein, and
11   Defendants failed to adequately warn consumers, i.e., the reasonably foreseeable users,
12   of the risks of exposure to their products. Defendants have wrongfully concealed
13   information concerning the dangerous nature of Zantac and the potential for ingested
14   Zantac to transform into the carcinogenic NDMA compound, and further, have made
15   false and/or misleading statements concerning the safety of Zantac products.
16         130. At all relevant times, Defendants’ Zantac products reached the intended
17   consumers, handlers, and users or other persons coming into contact with these
18   products within this judicial district and throughout the United States, including
19   Plaintiff, without substantial change in their condition as designed, manufactured, sold,
20   distributed, labeled, and marketed by Defendants.
21         131. Plaintiff was exposed to Defendants’ Zantac products without knowledge
22   of their dangerous characteristics.
23         132. At all relevant times, Plaintiff used and/or was exposed to the use of
24   Defendants’ Zantac products while using them for their intended or reasonably
25   foreseeable purposes, without knowledge of their dangerous characteristics.
26         133. Plaintiff could not have reasonably discovered the defects and risks
27   associated with Zantac products prior to or at the time of Plaintiff consuming Zantac.
28   Plaintiff relied upon the skill, superior knowledge, and judgment of Defendants to
                                              33
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.34 Page 34 of 46




 1   know about and disclose serious health risks associated with using Defendants’
 2   products.
 3         134. Defendants knew or should have known that the minimal warnings
 4   disseminated with their Zantac products were inadequate, failed to communicate
 5   adequate information on the dangers and safe use/exposure, and failed to communicate
 6   warnings and instructions that were appropriate and adequate to render the products
 7   safe for their ordinary, intended and reasonably foreseeable uses.
 8         135. The information that Defendants did provide or communicate failed to
 9   contain relevant warnings, hazards, and precautions that would have enabled
10   consumers such as Plaintiff to utilize the products safely and with adequate protection.
11   Instead, Defendants disseminated information that was inaccurate, false, and
12   misleading, and which failed to communicate accurately or adequately the comparative
13   severity, duration, and extent of the risk of injuries with use of and/or exposure to
14   Zantac; continued to aggressively promote the efficacy of their products, even after
15   they knew or should have known of the unreasonable risks from use or exposure; and
16   concealed, downplayed, or otherwise suppressed, through aggressive marketing and
17   promotion, any information or research about the risks and dangers of ingesting
18   Zantac.
19         136. This alleged failure to warn is not limited to the information contained on
20   Zantac’s labeling. The Defendants were able, in accord with federal law, to comply
21   with relevant state law by disclosing the known risks associated with Zantac through
22   other non-labeling mediums, i.e., promotion, advertisements, public service
23   announcements, and/or public information sources. But the Defendants did not
24   disclose these known risks through any medium.
25         137. Defendants are liable to Plaintiff for injuries caused by their negligent or
26   willful failure, as described above, to provide adequate warnings or other clinically
27   relevant information and data regarding the appropriate use of their products and the
28   risks associated with the use of Zantac.
                                               34
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.35 Page 35 of 46




 1          138. Had Defendants provided adequate warnings and instructions and
 2   properly disclosed and disseminated the risks associated with their Zantac products,
 3   Plaintiff could have avoided the risk of developing injuries and could have obtained or
 4   used alternative medication.
 5          139. As a direct and proximate result of Defendants placing defective Zantac
 6   products into the stream of commerce, Plaintiff was injured and has sustained
 7   pecuniary loss resulting and general damages in a sum exceeding the jurisdictional
 8   minimum of this Court.
 9          140. As a proximate result of Defendants placing defective Zantac products
10   into the stream of commerce, as alleged herein, there was a measurable and significant
11   interval of time during which Plaintiff suffered great mental anguish and other
12   personal injury and damages.
13          141. As a proximate result of Defendants placing defective Zantac products
14   into the stream of commerce, as alleged herein, Plaintiff sustained loss of income
15   and/or loss of earning capacity.
16          142. WHEREFORE, Plaintiff respectfully requests this Court to enter
17   judgment in Plaintiff’s favor for compensatory and punitive damages, together with
18   interest, costs herein incurred, attorneys’ fees and all such other and further relief as
19   this Court deems just and proper.
20                                COUNT III: NEGLIGENCE
21          143. Plaintiff incorporates by reference each allegation set forth in preceding
22   paragraphs as if fully stated herein.
23          144. Defendants, directly or indirectly, caused Zantac products to be sold,
24   distributed, packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all
25   relevant times, Defendants registered, researched, manufactured, distributed, marketed,
26   and sold Zantac within this judicial district and aimed at a consumer market within this
27   district.
28          145. At all relevant times, Defendants had a duty to exercise reasonable care in
                                                35
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.36 Page 36 of 46




 1   the design, research, manufacture, marketing, advertisement, supply, promotion,
 2   packaging, sale, and distribution of Zantac products, including the duty to take all
 3   reasonable steps necessary to manufacture, promote, and/or sell a product that was not
 4   unreasonably dangerous to consumers and users of the product.
 5         146. At all relevant times, Defendants had a duty to exercise reasonable care in
 6   the marketing, advertisement, and sale of the Zantac products. Defendants’ duty of
 7   care owed to consumers and the general public included providing accurate, true, and
 8   correct information concerning the risks of using Zantac and appropriate, complete,
 9   and accurate warnings concerning the potential adverse effects of Zantac and, in
10   particular, its ability to transform into the carcinogenic compound NDMA.
11         147. At all relevant times, Defendants knew or, in the exercise of reasonable
12   care, should have known of the hazards and dangers of Zantac and, specifically, the
13   carcinogenic properties of NDMA when Zantac is ingested.
14         148. Accordingly, at all relevant times, Defendants knew or, in the exercise of
15   reasonable care, should have known that use of Zantac products could cause or be
16   associated with Plaintiff’s injuries, and thus, create a dangerous and unreasonable risk
17   of injury to the users of these products, including Plaintiff.
18         149. Defendants also knew or, in the exercise of reasonable care, should have
19   known that users and consumers of Zantac were unaware of the risks and the
20   magnitude of the risks associated with use of Zantac.
21         150. As such, Defendants breached their duty of reasonable care and failed to
22   exercise ordinary care in the design, research, development, manufacture, testing,
23   marketing, supply, promotion, advertisement, packaging, sale, and distribution of
24   Zantac products, in that Defendants manufactured and produced defective Zantac
25   which carries the potential to transform into the carcinogenic compound NDMA; knew
26   or had reason to know of the defects inherent in their products; knew or had reason to
27   know that a user’s or consumer’s use of the products created a significant risk of harm
28   and unreasonably dangerous side effects; and failed to prevent or adequately warn of
                                               36
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.37 Page 37 of 46




 1   these risks and injuries. Indeed, Defendants deliberately refused to test Zantac
 2   products because they knew that the chemical posed serious health risks to humans.
 3         151. Defendants were negligent in their promotion of Zantac, outside of the
 4   labeling context, by failing to disclose material risk information as part of their
 5   promotion and marketing of Zantac, including the internet, television, print
 6   advertisements, etc. Nothing prevented Defendants from being honest in their
 7   promotional activities, and, in fact, Defendants had a duty to disclose the truth about
 8   the risks associated with Zantac in their promotional efforts, outside of the context of
 9   labeling.
10         152. Despite their ability and means to investigate, study, and test the products
11   and to provide adequate warnings, Defendants failed to do so. Indeed, Defendants
12   wrongfully concealed information and further made false and/or misleading statements
13   concerning the safety and use of Zantac.
14         153. Defendants’ negligence included:
15               a. Manufacturing, producing, promoting, formulating, creating, developing,
16                  designing, selling, and/or distributing Zantac products without thorough
17                  and adequate pre- and post-market testing;
18               b. Manufacturing, producing, promoting, formulating, creating, developing,
19                  designing, selling, and/or distributing Zantac while negligently and/or
20                  intentionally concealing and failing to disclose the results of trials, tests,
21                  and studies of Zantac and the carcinogenic potential of NDMA as created
22                  in the human body as a result of ingesting Zantac, and, consequently, the
23                  risk of serious harm associated with human use of Zantac;
24               c. Failing to undertake sufficient studies and conduct necessary tests to
25                  determine whether or not Zantac products were safe for their intended
26                  consumer use;
27
28
                                                 37
                                              COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.38 Page 38 of 46




 1           d. Failing to use reasonable and prudent care in the design, research,
 2              manufacture, and development of Zantac products so as to avoid the risk
 3              of serious harm associated with the prevalent use of Zantac products;
 4           e. Failing to design and manufacture Zantac products so as to ensure they
 5              were at least as safe and effective as other medications on the market
 6              intended to treat the same symptoms;
 7           f. Failing to provide adequate instructions, guidelines, and safety
 8              precautions to those persons Defendants could reasonably foresee would
 9              use Zantac products;
10           g. Failing to disclose to Plaintiff, users/consumers, and the general public
11              that use of Zantac presented severe risks of cancer and other grave
12              illnesses;
13           h. Failing to warn Plaintiff, consumers, and the general public that the
14              product’s risk of harm was unreasonable and that there were safer and
15              effective alternative medications available to Plaintiff and other
16              consumers;
17           i. Systematically suppressing or downplaying contrary evidence about the
18              risks, incidence, and prevalence of the side effects of Zantac products;
19           j. Representing that their Zantac products were safe for their intended use
20              when, in fact, Defendants knew or should have known the products were
21              not safe for their intended purpose;
22           k. Declining to make or propose any changes to Zantac products’ labeling or
23              other promotional materials that would alert consumers and the general
24              public of the risks of Zantac;
25           l. Advertising, marketing, and recommending the use of the Zantac
26              products, while concealing and failing to disclose or warn of the dangers
27              known (by Defendants) to be associated with or caused by the use of or
28              exposure to Zantac;
                                            38
                                         COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.39 Page 39 of 46




 1              m. Continuing to disseminate information to their consumers, which indicate
 2                 or imply that Defendants’ Zantac products are not unsafe for regular
 3                 consumer use; and
 4              n. Continuing the manufacture and sale of their products with the knowledge
 5                 that the products were unreasonably unsafe and dangerous.
 6         154. Defendants knew and/or should have known that it was foreseeable
 7   consumers such as Plaintiff would suffer injuries as a result of Defendants’ failure to
 8   exercise ordinary care in the manufacturing, marketing, labeling, distribution, and sale
 9   of Zantac.
10         155. Plaintiff did not know the nature and extent of the injuries that could
11   result from the intended use of and/or exposure to Zantac.
12         156. Defendants’ negligence was the proximate cause of Plaintiff’s injuries,
13   i.e., absent Defendants’ negligence, Plaintiff would not have developed cancer.
14         157. Defendants’ conduct, as described above, was reckless. Defendants
15   regularly risked the lives of consumers and users of their products, including Plaintiff,
16   with full knowledge of the dangers of their products. Defendants have made conscious
17   decisions not to redesign, re-label, warn, or inform the unsuspecting public, including
18   Plaintiff. Defendants’ reckless conduct therefore warrants an award of punitive
19   damages.
20         158. As a direct and proximate result of Defendants placing defective Zantac
21   products into the stream of commerce, Plaintiff was injured and has sustained
22   pecuniary loss and general damages in a sum exceeding the jurisdictional minimum of
23   this Court.
24         159. As a proximate result of Defendants placing defective Zantac products
25   into the stream of commerce, as alleged herein, there was a measurable and significant
26   interval of time during which Plaintiff suffered great mental anguish and other
27   personal injury and damages.
28         160. As a proximate result of Defendants placing defective Zantac products
                                              39
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.40 Page 40 of 46




 1   into the stream of commerce, as alleged herein, Plaintiff sustained a loss of income,
 2   and loss of earning capacity.
 3         161. WHEREFORE, Plaintiff respectfully requests this Court to enter
 4   judgment in Plaintiff’s favor for compensatory and punitive damages, together with
 5   interest, costs herein incurred, attorneys’ fees and all such other and further relief as
 6   this Court deems just and proper.
 7                    COUNT IV: BREACH OF EXPRESS WARRANTIES
 8         162. Plaintiff incorporates by reference each allegation set forth in preceding
 9   paragraphs as if fully stated herein.
10         163. At all relevant times, Defendants engaged in the business of testing,
11   developing, designing, manufacturing, marketing, selling, distributing, and promoting
12   Zantac products, which are defective and unreasonably dangerous to consumers,
13   including Plaintiff, thereby placing Zantac products into the stream of commerce.
14   These actions were under the ultimate control and supervision of Defendants.
15         164. Defendants had a duty to exercise reasonable care in the research,
16   development, design, testing, packaging, manufacture, inspection, labeling,
17   distributing, marketing, promotion, sale, and release of Zantac products, including a
18   duty to:
19              a. ensure that their products did not cause the user unreasonably dangerous
20                   side effects;
21              b. warn of dangerous and potentially fatal side effects; and
22              c. disclose adverse material facts, such as the true risks associated with the
23                   use of and exposure to Zantac, when making representations to consumers
24                   and the general public, including Plaintiff.
25         165. As alleged throughout this pleading, the ability of Defendants to properly
26   disclose those risks associated with Zantac is not limited to representations made on
27   the labeling.
28         166. At all relevant times, Defendants expressly represented and warranted to
                                                 40
                                              COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.41 Page 41 of 46




 1   the purchasers of their products, by and through statements made by Defendants in
 2   labels, publications, package inserts, and other written materials intended for
 3   consumers and the general public, that Zantac products were safe to human health and
 4   the environment, effective, fit, and proper for their intended use. Defendants
 5   advertised, labeled, marketed, and promoted Zantac products, representing the quality
 6   to consumers and the public in such a way as to induce their purchase or use, thereby
 7   making an express warranty that Zantac products would conform to the
 8   representations.
 9         167. These express representations include incomplete warnings and
10   instructions that purport, but fail, to include the complete array of risks associated with
11   use of and/or exposure to Zantac. Defendants knew and/or should have known that the
12   risks expressly included in Zantac warnings and labels did not and do not accurately or
13   adequately set forth the risks of developing the serious injuries complained of herein.
14   Nevertheless, Defendants expressly represented that Zantac products were safe and
15   effective, that they were safe and effective for use by individuals such as the Plaintiff,
16   and/or that they were safe and effective as consumer medication.
17         168. The representations about Zantac, as set forth herein, contained or
18   constituted affirmations of fact or promises made by the seller to the buyer, which
19   related to the goods and became part of the basis of the bargain, creating an express
20   warranty that the goods would conform to the representations.
21         169. Defendants placed Zantac products into the stream of commerce for sale
22   and recommended their use to consumers and the public without adequately warning
23   of the true risks of developing the injuries associated with the use of Zantac.
24         170. Defendants breached these warranties because, among other things,
25   Zantac products were defective, dangerous, and unfit for use, did not contain labels
26   representing the true and adequate nature of the risks associated with their use, and
27   were not merchantable or safe for their intended, ordinary, and foreseeable use and
28   purpose. Specifically, Defendants breached the warranties in the following ways:
                                               41
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.42 Page 42 of 46




 1            a. Defendants represented through their labeling, advertising, and marketing
 2                materials that Zantac products were safe, and intentionally withheld and
 3                concealed information about the risks of serious injury associated with use
 4                of Zantac and by expressly limiting the risks associated with use within
 5                their warnings and labels; and
 6            b. Defendants represented that Zantac products were safe for use and
 7                intentionally concealed information that demonstrated that Zantac, by
 8                transforming into NDMA upon human ingestion, had carcinogenic
 9                properties, and that Zantac products, therefore, were not safer than
10                alternatives available on the market.
11         171. Plaintiff detrimentally relied on the express warranties and representations
12   of Defendants concerning the safety and/or risk profile of Zantac in deciding to
13   purchase the product. Plaintiff reasonably relied upon Defendants to disclose known
14   defects, risks, dangers, and side effects of Zantac. Plaintiff would not have purchased
15   or used Zantac had Defendants properly disclosed the risks associated with the
16   product, either through advertising, labeling, or any other form of disclosure.
17         172. Defendants had sole access to material facts concerning the nature of the
18   risks associated with their Zantac products, as expressly stated within their warnings
19   and labels, and knew that consumers and users such as Plaintiff could not have
20   reasonably discovered that the risks expressly included in Zantac warnings and labels
21   were inadequate and inaccurate.
22         173. Plaintiff had no knowledge of the falsity or incompleteness of
23   Defendants’ statements and representations concerning Zantac.
24         174. Plaintiff used and/or was exposed to Zantac as researched, developed,
25   designed, tested, manufactured, inspected, labeled, distributed, packaged, marketed,
26   promoted, sold, or otherwise released into the stream of commerce by Defendants.
27         175. Had the warnings, labels, advertisements, or promotional material for
28   Zantac products accurately and adequately set forth the true risks associated with the
                                              42
                                           COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.43 Page 43 of 46




 1   use of such products, including Plaintiff’s injuries, rather than expressly excluding
 2   such information and warranting that the products were safe for their intended use,
 3   Plaintiff could have avoided the injuries complained of herein.
 4         176. As a direct and proximate result of Defendants’ breach of express
 5   warranty, Plaintiff has sustained pecuniary loss and general damages in a sum
 6   exceeding the jurisdictional minimum of this Court.
 7         177. As a proximate result of Defendants’ breach of express warranty, as
 8   alleged herein, there was a measurable and significant interval of time during which
 9   Plaintiff suffered great mental anguish and other personal injury and damages.
10         178. As a proximate result of Defendants’ breach of express warranty, as
11   alleged herein, Plaintiff sustained a loss of income and/or loss of earning capacity.
12         179. WHEREFORE, Plaintiff respectfully requests this Court to enter
13   judgment in Plaintiff’s favor for compensatory and punitive damages, together with
14   interest, costs herein incurred, attorneys’ fees, and all such other and further relief as
15   this Court deems just and proper.
16                  COUNT V: BREACH OF IMPLIED WARRANTIES
17         180. Plaintiff incorporates by reference every allegation set forth in preceding
18   paragraphs as if fully stated herein.
19         181. At all relevant times, Defendants engaged in the business of testing,
20   developing, designing, manufacturing, marketing, selling, distributing, and promoting
21   Zantac products, which were and are defective and unreasonably dangerous to
22   consumers, including Plaintiff, thereby placing Zantac products into the stream of
23   commerce.
24         182. Before the time Plaintiff used Zantac products, Defendants impliedly
25   warranted to their consumers, including Plaintiff, that Zantac products were of
26   merchantable quality and safe and fit for the use for which they were intended;
27   specifically, as consumer medication.
28         183. But Defendants failed to disclose that Zantac has dangerous propensities
                                                43
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.44 Page 44 of 46




 1   when used as intended and that use of Zantac products carries an increased risk of
 2   developing severe injuries, including Plaintiff’s injuries.
 3         184. Plaintiff was an intended beneficiary of the implied warranties made by
 4   Defendants to purchasers of their Zantac products.
 5         185. The Zantac products were expected to reach and did in fact reach
 6   consumers and users, including Plaintiff, without substantial change in the condition in
 7   which they were manufactured and sold by Defendants.
 8         186. At all relevant times, Defendants were aware that consumers and users of
 9   their products, including Plaintiff, would use Zantac products as marketed by
10   Defendants, which is to say that Plaintiff was a foreseeable user of Zantac.
11         187. Defendants intended that Zantac products be used in the manner in which
12   Plaintiff, in fact, used them and which Defendants impliedly warranted to be of
13   merchantable quality, safe, and fit for this use, even though Zantac was not adequately
14   tested or researched.
15         188. In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as
16   instructed and labeled and in the foreseeable manner intended, recommended,
17   promoted, and marketed by Defendants.
18         189. Plaintiff could not have reasonably discovered or known of the risks of
19   serious injury associated with Zantac.
20         190. Defendants breached their implied warranty to Plaintiff in that Zantac
21   products were not of merchantable quality, safe, or fit for their intended use, or
22   adequately tested. Zantac has dangerous propensities when used as intended and can
23   cause serious injuries, including those injuries complained of herein.
24         191. The harm caused by Defendants’ Zantac products far outweighed their
25   benefit, rendering the products more dangerous than an ordinary consumer or user
26   would expect and more dangerous than alternative products.
27         192. As a direct and proximate result of Defendants’ breach of implied
28   warranty, Plaintiff has sustained pecuniary loss and general damages in a sum
                                               44
                                            COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.45 Page 45 of 46




 1   exceeding the jurisdictional minimum of this Court.
 2         193. As a proximate result of the Defendants’ breach of implied warranty, as
 3   alleged herein, there was a measurable and significant interval of time during which
 4   Plaintiff suffered great mental anguish and other personal injury and damages.
 5         194. As a proximate result of Defendants’ breach of implied warranty, as
 6   alleged herein, Plaintiff sustained a loss of income and/or loss of earning capacity.
 7         195. WHEREFORE, Plaintiff respectfully requests this Court to enter
 8   judgment in Plaintiff’s favor for compensatory and punitive damages, together with
 9   interest, costs herein incurred, attorneys’ fees and all such other and further relief as
10   this Court deems just and proper.
11                                   JURY TRIAL DEMAND
12         196. Plaintiff demands a trial by jury on all the triable issues within this
13   pleading.
14                                   PRAYER FOR RELIEF
15         197. WHEREFORE, Plaintiff requests the Court to enter judgment in
16   Plaintiff’s favor and against the Defendants for:
17                a.     actual or compensatory damages in such amount to be determined at
18                trial and as provided by applicable law;
19                b.     exemplary and punitive damages sufficient to punish and deter the
20                Defendants and others from future wrongful practices;
21                c.     pre-judgment and post-judgment interest;
22                d.     costs including reasonable attorneys’ fees, court costs, and other
23                litigation expenses; and
24                e.     any other relief the Court may deem just and proper.
25
26
27
28
                                                45
                                             COMPLAINT
     Case 3:19-cv-02296-W-MDD Document 1 Filed 12/02/19 PageID.46 Page 46 of 46




 1   Dated: December 2, 2019        /s/ Jennifer A. Moore
 2                                  Jennifer A. Moore, Esq. (State Bar No. 206779)
                                    jennifer@moorelawgroup.com
 3                                  MOORE LAW GROUP, PLLC
 4                                  1473 South 4th Street
                                    Louisville, KY 40208
 5                                  Tel: (502) 717-4080
 6                                  Fax: (502) 717-4086
 7                                  Counsel for Plaintiff
 8
 9                                  /s/ Douglas A. Dellaccio
                                    Douglas A. Dellaccio (AL Bar No.: asb-4578-l75d)
10                                  (Pro Hac Vice forthcoming)
11                                  Lauren S. Miller (AL Bar No.: asb-6193-v74n)
                                    (Pro Hac Vice forthcoming)
12                                  CORY WATSON, P.C.
13                                  2131 Magnolia Avenue S.
                                    Birmingham, AL 35205
14                                  Tel: (205) 328-2200
15                                  Fax: (205) 852-6299
16                                  ddellaccio@corywatson.com
                                    lmiller@corywatson.com
17
18                                  Counsel for Plaintiff
19
20
21
22
23
24
25
26
27
28
                                         46
                                      COMPLAINT
